Exhibit 10.3

CSW INDUSTRIALS, INC.

Form of Performance Vested Restricted Share Award Agreement

 

        Date of Grant:  

 

          Name of Participant:  

 

          Number of Restricted Shares:  

 

          Performance Period:   The period beginning on October 1, 2015 and
ending on March 31, 2018.

CSW Industrials, Inc. (the “Company”) hereby awards to [                    ]
(the “Participant”) the number of shares of the presently authorized but
unissued Common Shares, $0.01 par value per share, of the Company (the
“Restricted Shares”) set forth above pursuant to the CSW Industrials, Inc. 2015
Equity and Incentive Compensation Plan (the “Plan”).

Unless otherwise provided herein, capitalized terms used in this Award Agreement
that are defined in the Plan and not defined herein shall have the meanings set
forth in the Plan. The terms and conditions of the Restricted Shares granted
hereby, to the extent not controlled by the terms and conditions contained in
the Plan, are as follows:

 

1. No Right to Continued Employee Status

Nothing contained in this Award Agreement shall confer upon Participant the
right to the continuation of his or her employee status, or to interfere with
the right of the Company, or any Subsidiary or Affiliate, as applicable, to
terminate such relationship.

 

2. Vesting of Restricted Shares

 

  (a) The Restricted Shares granted hereby are contingently awarded, and the
Participant’s right to receive all, or any portion of, the Restricted Shares is
dependent on the achievement of the Management Objectives set forth on Exhibit A
to this Award Agreement. The Restricted Shares granted hereby shall vest as
provided on Exhibit A hereto, on the last day of the Performance Period, if the
Participant remains an employee of the Company, or one of its Subsidiaries and
Affiliates, as applicable, on such date. Subject to Section 2(c) below, in the
event of the Participant’s termination of service from the Company, or a
Subsidiary or an Affiliate, as applicable, prior to the last day of the
Performance Period, the Restricted Shares granted pursuant to this Award
Agreement will be forfeited and cancelled on the date of such termination of
service.

 

  (b) Any portion of the Restricted Shares that does not vest on the last day of
the Performance Period as provided in Section 2(a) above or Section 2(c) below,
will be forfeited and cancelled on the last day of the Performance Period.

 

1



--------------------------------------------------------------------------------

  (c) Notwithstanding anything contained in this Award Agreement to the
contrary, the Restricted Shares granted pursuant to this Award Agreement shall
automatically vest as provided in Exhibit A hereto upon the occurrence of any of
the following events: (i) a Change in Control, (ii) the Participant’s
termination of service from the Company, and all Subsidiaries and Affiliates, as
applicable, due to his or her Disability, and (iii) the Participant’s
termination of service from the Company, and all Subsidiaries and Affiliates, as
applicable, due to his or her death. “Disability” means the Participant’s
inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than twelve (12) months.

 

3. Retention of Certificates

The Company will retain the certificate(s) representing the Restricted Shares
granted to the Participant pursuant to this Award Agreement until such time as
the vesting restrictions have lapsed and the restrictions on the transfer of
such Restricted Shares have terminated. Within a reasonable time thereafter, the
Company will deliver to the Participant certificate(s) representing such
Restricted Shares free of any applicable restrictions.

 

4. Tax Election

Within thirty (30) days after the Date of Grant, the Participant may make an
election with the Internal Revenue Service under Section 83(b) of the Code and
the regulations promulgated thereunder.

 

5. Restrictions on Transfer

The Restricted Shares granted hereunder shall not be sold, assigned,
transferred, pledged or otherwise encumbered until such Restricted Shares are
fully vested.

 

6. Dividends and Other Distributions

The Participant shall be entitled to receive cash dividends or cash
distributions declared and paid with respect to the Restricted Shares. The
Participant shall also have the right to receive stock dividends or stock
distributions with respect to the Restricted Shares. With respect to any
unvested Restricted Shares, all dividends or distributions shall likewise be
restricted and shall vest in the same manner as the Restricted Shares as to
which such dividend or distribution relates.

 

7. Voting of Restricted Shares

The Participant shall be entitled to vote the Restricted Shares subject to the
rules and procedures adopted by the Committee for this purpose.

 

8. Withholding

To the extent that the Company is required to withhold Federal, state or other
taxes in connection with the lapse of restrictions hereunder on the Common
Shares, and the amounts available to the Company are insufficient for such
withholding, it shall be a condition to the obligation of the Company to make
any delivery Common Shares to the Participant that the Participant make
arrangements satisfactory to the Company for payment of the balance of such
taxes required to be withheld.

 

2



--------------------------------------------------------------------------------

9. Notices

Any notice required to be given pursuant to this Award Agreement or the Plan
shall be in writing and shall be deemed to be delivered upon receipt or, in the
case of notices by the Company, five (5) days after deposit in the U.S. mail,
postage prepaid, addressed to the Participant at the address last provided for
his or her employee records.

 

10. Award Agreement Subject to Plan

This Award Agreement is made pursuant to the Plan and shall be interpreted to
comply therewith. Any provision of this Award Agreement inconsistent with the
Plan shall be considered void and replaced with the applicable provision of the
Plan.

 

11. Entire Agreement

This Award Agreement, together with the Plan, embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof. No statement, representation, warranty,
covenant or agreement not expressly set forth in this Award Agreement shall
affect or be used to interpret, change or restrict the express terms and
provisions of this Award Agreement, provided, however, in any event, this Award
Agreement shall be subject to and governed by the Plan.

 

12. Severability

In the event that one or more of the provisions of this Award Agreement shall be
invalidated for any reason by a court of competent jurisdiction, any provision
so invalidated shall be deemed to be separable from the other provisions hereof,
and the remaining provisions hereof shall continue to be valid and fully
enforceable.

 

13. Electronic Delivery

The Company may, in its sole discretion, deliver any documents related to the
Restricted Shares and the Participant’s participation in the Plan, or future
awards that may be granted under the Plan, by electronic means or request the
Participant’s consent to participate in the Plan by electronic means. The
Participant hereby consents to receive such documents by electronic delivery
and, if requested, agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

 

14. Counterparts

This Award Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same agreement.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the date first above written.

 

COMPANY: CSW INDUSTRIALS, INC.

 

By:   Joseph B. Armes   Chief Executive Officer PARTICIPANT:

 

Name:   [                        ] Address:  

 

4



--------------------------------------------------------------------------------

Exhibit A

Management Objectives

1. For purposes of this Award Agreement, “Management Objectives” shall mean the
Company’s Total Shareholder Return for the Performance Period relative to the
Total Shareholder Return of the Peer Group for the Performance Period. For
purposes of this Exhibit A:

 

  (a) “Market Value per Share” means the weighted average closing price of a
Common Share or a share of common stock of the Peer Group member, as applicable,
as reported on the NASDAQ Stock Market, LLC during the twenty (20) trading days
preceding (and inclusive of) the date of determination of the Total Shareholder
Return; provided, however, that in the event the Performance Period ends early
as a result of a Change in Control, or termination of service due to the
Participant’s death or Disability, “Market Value per Share” will mean the
weighted average closing price of a Common Share or a share of common stock of
the Peer Group member, as applicable, of the as reported during the twenty
(20) trading days preceding (and exclusive of) the date of such Change in
Control or termination of service. The Market Value per Share will be equitably
adjusted for stock splits and other similar corporate actions affecting the
Common Shares or the common stock of the Peer Group member, as applicable.

 

  (b) “Peer Group” means the following companies:

 

Flotek Industries, Inc.    Landec Corporation    Methode
Electronics, Inc    NN, Inc. Innospec Inc.    Tredegar Corporation   
Chase Corporation    Astec Industries, Inc. WD-40 Company    Zep Inc.    CTS
Corporation    Orbotech Ltd Koppers Holdings Inc.    Futurefuel Corp.   
Littlefuse, Inc.    Columbus McKinnon
Corporation Kraton Performance Polymers, Inc.    Omnova Solutions Inc.   
The Gorman-Rupp
Company    LSB Industries, Inc.

If a company within the Peer Group goes through bankruptcy reorganization during
the Performance Period and its equity is eliminated (or if a company within the
Peer Group ceases to exist during the Performance Period), it will be deemed to
be rated last of all companies in the Peer Group for calculation purposes. If
the company in bankruptcy continues to have its equity traded through the end of
the Performance Period, its Total Shareholder Return will be measured over the
entire Performance Period and will be included in the final calculation.



--------------------------------------------------------------------------------

If a company within the Peer Group is purchased by another company that is also
within the Peer Group, the surviving company will be tracked and included in the
final calculation. If a company within the Peer Group is purchased by another
company that is not within the Peer Group, it will cease to be tracked and will
be excluded from the final calculation.

 

  (c) “Total Shareholder Return” means the amount obtained by dividing (1) the
sum of (a) the amount of dividends paid on the Common Shares or on the common
stock of the Peer Group member, as applicable, with respect to the Performance
Period, assuming dividend reinvestment, and (b) the difference between the
Market Value per Share at the end and beginning of the Performance Period, by
(2) the Market Value per Share at the beginning of the Performance Period.

2. At the end of the Performance Period, the number of Restricted Shares, if
any, that will vest will be determined by: (i) determining the Company’s Total
Shareholder Return percentile quartile for the applicable Performance Period, as
set forth in the left hand column of the table below (expressed in terms of the
Company’s ranking within the Peer Group based upon the Company’s Total
Shareholder Return relative to the Total Shareholder Return of the Peer Group
for the Performance Period) and (ii) multiplying the number of Restricted Shares
granted pursuant to this Award Agreement by the percentage in the right hand
column of the table below that corresponds to such percentile quartile.

 

Company’s Total Shareholder Return

Performance Ranking

Relative to the Peer Group

   Percent of
Restricted Shares
Earned

First quartile

   100%

Second quartile

   75%

Third quartile

   50%

Fourth quartile

   0%